Citation Nr: 0611564	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  02-07 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

3.  Entitlement to an increased (compensable) disability 
evaluation for lumbosacral strain, prior to April 21, 2005.

4.  Entitlement to a disability evaluation in excess of 10 
percent for lumbosacral strain, from April 21, 2005, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from May 1974 to May 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2001 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that denied service connection for a cervical 
spine disability and bilateral carpal tunnel syndrome.  The 
RO also denied the claim for a compensable (increased) 
evaluation for lumbosacral strain.  By a rating action dated 
in August 2005, the noncompensable evaluation assigned for 
lumbosacral strain was increased to 10 percent, effective 
from April 21, 2005.

The veteran was afforded a personal hearing before a RO 
Decision Review Officer in October 2001.  In August 2004, the 
veteran testified at a videoconference hearing over which the 
undersigned Veterans Law Judge presided.  Transcripts of the 
hearings are associated with the claims file.

The matter was most recently remanded by the Board in October 
2004 for the purpose of obtaining additional records and 
curing specified due process deficiencies.  In October 2005, 
the matter was returned to the Board for additional 
consideration.




FINDINGS OF FACT

1.  A disability of the cervical spine did not manifest in 
service, degenerative joint disease was not exhibited within 
one year of service discharge, and the preponderance of the 
evidence is against the finding that the veteran's current 
cervical spine disability is etiologically related to any 
incident, accident, or injury occurring during his active 
service.

2.  Bilateral carpal tunnel syndrome did not manifest in 
service, the preponderance of the evidence is against the 
finding that there is an etiological relationship between the 
veteran's carpal tunnel syndrome and his active service, and 
the veteran is not presently service connected for a cervical 
spine disability.

3.  For the period prior to April 21, 2005, there is evidence 
that the veteran's lumbosacral strain resulted in slight loss 
of range of motion.  

4.  There is no evidence at any time that the veteran's 
lumbosacral strain resulted in moderate loss of range of 
motion; forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; a combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis, or 
intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or 
aggravated by service, and degenerative joint disease of the 
cervical spine may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a) (2005).

2.  Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by service, and is precluded by law as being 
secondary to a cervical spine disability.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

3.  The criteria for a assigning a 10 percent disability 
evaluation for lumbosacral spine prior to April 21, 2005, 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5295 (2002) Diagnostic 
Codes 5237, 5242 (2005).

4.  The criteria for assigning a disability evaluation in 
excess of 10 percent for lumbosacral spine have not been met 
at any time.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5295 (2002) Diagnostic 
Codes 5237, 5242 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to assist and notify

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

By letter dated in November 2004, the RO advised the veteran 
of the essential elements of the VCAA.  The veteran was 
advised that VA would make reasonable efforts to help him get 
the evidence necessary to substantiate his claims for service 
connection and an increased rating, but that he must provide 
enough information so that VA could request any relevant 
records.  The veteran was informed of the evidence that VA 
had requested.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  He was advised of the type(s) of evidence needed 
to substantiate his claims for service connection and a 
higher disability evaluation.  The June 2004 letter 
specifically informed the veteran to provide "any evidence" 
in his possession that pertained to his claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Although full VCCA-
complying notice was not provided prior to the initial 
adjudication of these claims, the veteran had ample 
opportunity to respond, supplement the record, and 
participate in the adjudicatory process after the notice was 
given, and the case was then readjudicated by the RO.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (Vet 
App. Mar. 3, 2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  With 
respect to the claims for service connection, the Board has 
concluded that the preponderance of the evidence is against 
these claims.  Any questions as to the appropriate disability 
ratings or effective date to be assigned has therefore been 
rendered moot.  Further, since the 10 percent disability 
evaluation assigned to the veteran's low back disability has 
been made effective to the date of the claim and no 
additional increase is being made, as discussed herein, there 
is no potential effective date issue that would warrant 
additional notice.  Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006).

The veteran's service medical records are on file.  Treatment 
records have been from VA and non-VA health care providers 
including, but not limited to, J.C. Porter, M.D., J.S. Gitt, 
D.O., J.I. Collins, M.D., R.C. Strand, M.D., B. Stojic, M.D., 
S.H. Turkeltaub, M.D., J.M. Fioramonti, M.D., M. Simmer, 
D.C., and the Phoenix VA Medical Center (VAMC).  A decision 
from the Social Security Administration and the evidence the 
SSA considered in rendering that decision have been obtained.  
The veteran has not identified any additional outstanding 
medical records that would be pertinent to the claim on 
appeal.  Indeed, in a statement received in August 2005, the 
veteran specifically indicated that he had nothing further to 
submit.  The veteran was afforded VA examinations in August 
2000, January 2002, February 2005, and April 2005.  The Board 
therefore finds that VA has satisfied its duty to notify 
(each of the four content requirements) and the duty to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.


Analysis

Under 38 U.S.C. § 7104, it indicates that Board decisions 
must be based on the entire record, with consideration of all 
the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 
(2000), the Court held, in pertinent part, that the law 
requires only the Board address its reasons for rejecting 
evidence favorable to the claimant.  The Federal Circuit has 
also held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is established for a 
secondary condition it shall be considered as part of the 
original condition. 38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service connected disability.  38 C.F.R. 
§ 3.310(a); Allen v Brown, 7 Vet. App. 439 (1995).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005).

Service medical records are absent any findings of 
complaints, treatment, or diagnosis of a disability of the 
cervical spine or carpal tunnel syndrome.  In so finding, the 
Board acknowledges the fact that the veteran was seen in 
April 1975 after falling off a dirt bike, and that he was in 
a motorcycle accident in September 1976.  However, records 
stemming from those accidents documented treatment for a 
fractured left clavicle and injuries to the low back, right 
knee, and testicles.  No findings were made with regard to 
the veteran's neck, cervical spine, or wrists.  Moreover, 
when he was examined in October 1977 for service discharge, 
the veteran's neck, upper extremities, and spine were found 
to be normal.  A June 1978 VA examination was similarly 
silent as the presence of any chronic disability of the neck, 
cervical spine, or wrists.  He only complained of low back 
pain and a low sperm count at that time.  The first post-
service medical evidence documenting a disability of the 
wrists (bilateral carpal tunnel syndrome) is not until 1997, 
which is approximately 20 years post service.  A disability 
of the cervical spine (degenerative joint disease of the 
cervical spine) was not diagnosed until 1999.

In sum, there is no in service evidence of cervical spine 
disability or a disability of the wrists (carpal tunnel 
syndrome).  There is also no evidence of the diagnosis of 
degenerative joint disease within one year of service 
discharge.  The threshold question therefore is whether there 
is sufficient medical evidence to establish an etiological 
link between the veteran's cervical spine disability and 
bilateral carpal tunnel syndrome and his active service, to 
include his in service motorcycle accident.  The medical 
evidence of record preponderates against this aspect of the 
veteran's claims.

The evidence received in support of the veteran's claim for 
service connection for cervical spine disability includes a 
November 2000 statement from Dr. Fioramonti.  Dr. Fioramonti 
indicated that he had been treating the veteran for 
degenerative disc disease of the cervical spine and 
parathesias of the upper extremities.  He observed that the 
veteran had worked for many years in a job where he did 
physical repetitive labor with his hands (wrenching all day).  
He also noted that the veteran had been in a serious 
motorcycle accident in service that had resulted in injuries 
to his neck and genital area.  Dr. Fioramonti then stated 
that "to a reasonable degree of medical probability" it was 
his opinion that the veteran's "remote neck trauma back in 
1974 may have been an initial precipitating factor that post-
traumatically over many years may have accelerated or lead to 
the arthritic changes that we are now seeing in his cervical 
spine."  However, he also stated that the veteran's 
"occupation, no doubt, had contributed significantly, as 
well," and that it was "reasonable that a combination of 
these two things, may have lead to his current situation."

It is obvious that Dr. Fioramonti's statement was based upon 
a history as provided by the veteran, and not from confirmed 
evidence of in-service incurrence.  A medical diagnosis is 
only as credible as the history on which it was based.  Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) (a diagnosis "can be 
no better than the facts alleged by the appellant").  
Moreover, the opinion was couched in extremely speculative 
terms.  There is a long line of cases where the Court has 
rejected medical opinions as being too speculative.  In 
Stegman v. Derwinski, 3 Vet. App. 228 (1992), the Court held 
that evidence favorable to the veteran's claim that did 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure was 
insufficient to establish service connection.  Similarly, in 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the Court found 
that medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative to establish the presence of the 
claimed disorder or any such relationship.  A diagnosis 
stating that the veteran appellant was "possibly" suffering 
from schizophrenia was also deemed to be too speculative.  
Morris v. West, 13 Vet. App. 94, 97 (1999).  The opinion 
rendered by Dr. Fioramonti merely indicated that the 
veteran's in-service neck injury "may" have been a 
precipitating factor that "may" have accelerated or led to 
his current arthritis of the cervical spine.  In view of the 
aforementioned precedent decisions, the Board finds that the 
above opinion from Dr. Fioramonti has extremely limited 
probative value.

A September 2000 report from Dr. Simmer also has limited 
probative value.  The report contains the opinion that trauma 
to the veteran's neck from an in-service motorcycle accident 
is now causing chronic instability in his cervical spine.  
However, like the opinion received from Dr. Fioramonti, Dr. 
Simmer's opinion was based on the veteran's reported history 
of being in a motorcycle accident that resulted in head, 
neck, and spinal trauma.  Again, a medical diagnosis is only 
as credible as the history on which it is based.  Swann v. 
Brown at 233.  The service medical records make no reference 
to an injury of the neck or spine.

The opinion received following the January 2002 VA 
examination is both definitive and based on a review of the 
veteran's claims file.  Specifically, after conducting a 
physical examination and reviewing the entire claims file, 
which included his service medical records, the examiner 
expressed the opinion that the veteran's neck condition was 
"not related" to his in-service motorcycle accident.  He 
indicated that there was no evidence of aggravation or 
symptoms between 1978 and 1999.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  Here, 
for the reasons stated above, the Board affords much greater 
weight to the opinion contained in the January 2002 
examination report.  

With respect to the claim for service connection for 
bilateral carpal tunnel syndrome, the Board finds that no 
evidence has been presented that relates the veteran's carpal 
tunnel syndrome to his active service.  On the contrary, a 
November 2001 treatment note from Dr. Turkeltaub clearly 
related the veteran's carpal tunnel syndrome to an 
"industrial-related injury."  A similar finding was made by 
Dr. Stojic in February 2000.  The report of a January 2002 VA 
neurological examination likewise links the veteran's carpal 
tunnel syndrome to overuse syndrome and work-related 
injuries.  The examiner also explicitly indicated the 
veteran's bilateral carpal tunnel syndrome could not be 
related to his 1974 motorcycle accident.  

To the extent that the veteran is claiming entitlement to 
service connection for carpal tunnel syndrome as secondary to 
his cervical spine disability, the appeal must be terminated 
or denied as a matter of law because service connection has 
not been established for a disability of the cervical spine.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law and not the evidence is dispositive, the claim should be 
denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).  Even so, the Board notes that the report of a January 
2004 VA neurological examination included the opinion that 
was the veteran's bilateral carpal tunnel syndrome was most 
likely the result of overuse and work-related injuries, and 
that the veteran has proffered no evidence to the contrary.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for a cervical spine disorder and 
bilateral carpal tunnel syndrome and that, therefore, the 
provisions of § 5107(b) are not applicable.


Increased Rating

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2 (2005); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Degenerative arthritis is rated under a combined diagnostic 
code which takes into account both the x-ray evidence of 
degenerative changes of the spine as well as the resulting 
limitation of motion, if any, of the spine.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010 (2005).  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Service connection for lumbosacral spine strain was granted 
in August 1978.  A noncompensable evaluation was assigned 
under Diagnostic Code 5295.  That rating remained in effect 
until the veteran filed his claim for an increased rating in 
January 2000.  In August 2005, the RO granted a 10 percent 
disability rating for his low back disability.

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5295, which pertained to lumbosacral strain, 
evaluations were assigned as follows: 

Severe; with listing of the whole spine 
to the opposite side, positive 
Goldwaithe's sign, marked limitation of 
forward bending in the standing position, 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of the joint space, or some 
of the above with abnormal mobility on 
forced motion. ................... 40

With muscle spasm on extreme forward 
bending, 
loss of lateral spine motion, unilateral, 
in standing position ...................................................... 
20

With characteristic pain on motion 
...................... 10

With slight subjective symptoms only 
.................... 0

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, which pertained to limitation of motion 
of the lumber spine, the veteran was rated using the 
following criteria:

Severe...................................
.......... ...........40 
Moderate.................................
.......... .........20 
Slight...................................
.......... ............10

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised again 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...............................................
..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2005).

For the period prior to April 21, 2005, the Board finds that 
the criteria for a 10 percent disability evaluation have been 
met.  At an August 2000 examination, the veteran demonstrated 
forward flexion to 85 degrees, backward extension to 20 
degrees, right lateral bending to 20 degrees, and left 
lateral bending to 25 degrees.  Pain was elicited at the 
terminal degrees of motion.  Similar findings were made when 
the veteran was examined in February 2005.  When considering 
his complaints of pain on motion at the exams, the Board 
finds the evidence sufficiently shows that the veteran had a 
slight loss of range of motion of the lumbar spine for the 
period prior to April 21, 2005.  See 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  

The next question for Board consideration is whether the 
evidence supports the assignment of a disability evaluation 
in excess of 10 percent for the veteran's lumbosacral strain.  
In this regard, the Board finds that the criteria to support 
a higher (20 percent) disability evaluation for lumbosacral 
strain have not been demonstrated.  VA examination reports 
dated in August 2000, January 2002, February 2005, and April 
2005 are negative for findings of muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  On the contrary, 
the February 2005 report indicates the veteran walked into 
the examination room unassisted and with a steady gait and 
posture.  The curvature of his spine was also noted to be 
normal.  In other words, the Board finds that a disability 
evaluation under the "old" Diagnostic Code 5295 or the 
"new" Diagnostic Code 5237 would not yield a higher rating.

Similarly, the evidence does not show moderate loss of range 
of motion of the lumbar spine.  There is also no evidence 
that the veteran's lumbar spine disability has resulted in 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees or a combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees.  At his April 2005 examination, the veteran 
demonstrated forward flexion to 70 degrees, backward 
extension to 20 degrees, and lateral flexion to 30 degrees, 
bilaterally.  Similar or slightly improved ranges of motion 
were made during the veteran's earlier VA examinations.  
Outpatient records do not contradict these results.  The 
Board also finds that the medical evidence does not reflect 
objective evidence of pain, instability, or weakness greater 
than that contemplated by the 10 percent rating.  Indeed, in 
addressing the "DeLuca requirement," the April 2005 
examination report indicated that the veteran would only 
suffer a 5 degree decrease in forward flexion following 
repetitive bending.  Such a loss would result in forward 
flexion of 65 degrees, which would not support a higher 
disability evaluation.  Application of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 therefore does not provide a basis for a 
rating higher than 10 percent.

The Board recognizes the fact that a January 2002 VA 
examination indicated that the veteran had loss of forward 
flexion to 45 degrees, and that the veteran's functional 
impairment was described as moderate.  However, the examiner 
also indicated in a February 2002 addendum that the veteran's 
current low back symptoms were "not related" to his in-
service injury.  Minimal hypertrophic spur formation was 
identified as the cause of the veteran's symptoms, which is 
not a service connected disability.  The report of the August 
2000 examination included the opinion that degenerative joint 
disease in the veteran's back was not the result of his 
service connected low back strain.  On the other hand, the 
subsequent April 2005 examination clearly linked the slight 
loss of range of motion to the veteran's lumbosacral strain.  
For these reasons, the Board finds a rating in excess of 10 
percent for the veteran's service connected lumbosacral 
strain due to loss of range of motion is not warranted.

Consideration has also been given as to whether a higher 
disability evaluation could be assigned under Diagnostic 
Codes 5293 or 5243, intervertebral disc syndrome.  However, 
there is no evidence to support a diagnosis of intervertebral 
disc syndrome.  The April 2005 examination specifically 
indicated that there was "no radicular component" to the 
veteran's service connected low back disability.  Indeed, as 
discussed above, two VA examiners have rendered the opinion 
that the degenerative changes seen in the veteran's low spine 
are not related to his service connected lumbosacral strain.  
A disability evaluation under the criteria for intervertebral 
disc syndrome would therefore be inappropriate.

In summary, for the reasons and bases discussed above, the 
Board concludes that the evidence in this case supports the 
assignment of a 10 percent disability rating, but no greater, 
for the veteran's service-connected lumbosacral strain.  See 
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for a cervical spine 
disorder is denied.

Entitlement to service connection for bilateral carpal tunnel 
syndrome is denied.

Entitlement to a disability evaluation of 10 percent for 
lumbosacral strain for the period prior to April 21, 2005, is 
granted, subject to the applicable criteria governing the 
payment of monetary benefits.

Entitlement to a disability evaluation in excess of 10 
percent for lumbosacral strain is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


